Title: General Orders, 18 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 18th 1776.
Parole Brest.Countersign Lee.


Lieut. Grover, of the 2nd regiment (commanded by Col. James Reed) having been tried by a General Court Martial, for “insulting Capt. Wilkinson, disobeying his orders, and abusive language,” was found guilty of the charge, and yet mulct’d of half a month’s pay only—a punishment so exceedingly disproportioned to the offence, that the General resolved to lay the whole proceeding before the Congress, and know whether they inclined to continue an officer in their service, who had misbehaved in so capital a point; but Lieut. Grover appearing to be thoroughly convinced of the error of his conduct, and having promised strict obedience to the orders of his Captain, and other superior Officers; for the time to come, the General (before any determination of Congress could be had upon the matter) ordered him to be released, and to join his regiment; but has it now in command from Congress, to signify to the Army, that no promotion upon vacancies, shall take place merely by succession, without their authority, inasmuch as they have reserved, and will exercise the power; of giving Commissions to persons of merit, regardless of any claim by succession

—Of this all Officers are desired to take notice, as it may serve on the one hand to prevent the dissatisfaction which have but too frequently arisen, from an idea, that all promotions should be confined to regiments, and go in regular succession; and because, on the other hand, it opens a large field for the rewarding of merit, which ought, and is hoped will be, a powerful excitement to the brave & active, to signalize themselves in the noble cause they are engaged in.
This determination of Congress, the Adjutant General is to communicate to the officers commanding in different departments, that it may be published to the different Regiments, and Corps, under their respective commands.
The General has the pleasure to inform the recruiting officers of the regiments that came from the eastward (no allowance having been heretofore made them) that upon a representation of their case, Congress have been pleased to allow a Dollar and one third of a Dollar, for each good, and able bodied man, that shall be recruited, for the purpose of completing the several regiments, as a compensation for their trouble, and expence; and that the same allowance, will be made those officers, who have heretofore inlisted men, upon the new-establishment, excluding all Boys, and such men as were inlisted in Camp, out of the old regiments. The several Officers, which have been employed in this service, are to settle this matter, under these exceptions, with their several Colonels, or commanding officers; and to give in rolls of the men’s names, by them respectively inlisted. The utmost care, and exactness, is recommended to the Officers claiming this allowance, as proof will be required, agreeable to the above direction.
